 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   248Transit Management of Southeast Louisiana, Inc. and Dian M. Silva.  Case 15ŒCAŒ14577 May 25, 2000 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On October 22, 1999, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Charging Party filed exceptions and a supporting brief, the Respon-dent filed an answering brief, and the Charging Party filed a reply brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs,2 and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted, and the complaint is dismissed.  Tracie J. Jackson, Esq., for the General Counsel. Thomas M. Flanagan, Esq., of New Orleans, Louisiana, for the Respondent-Employer.  DECISION STATEMENT OF THE CASE BRUCE D. ROSENSTEIN, Administrative Law Judge. This case was tried before me on June 8, 1999, in New Orleans, Louisiana, pursuant to a complaint and notice of hearing (the complaint) issued by the Regional Director for Region 15 of the National Labor Relations Board (the Board) on September 25, 1998.  The complaint, based on an original charge filed on De-cember 9, 1997,1 and an amended charge filed on September 25, 1998, by Dian M. Silva (the Charging Party or Silva), al-leges that Transit Management of Southeast Louisiana, Inc. (the Respondent or Employer), has engaged in certain violations of Section 8(a)(1) of the National Labor Relations Act (the Act).  The Respondent filed a timely answer to the complaint denying that it had committed any violations of the Act.                                                                                                                      1 The Board™s Rules and Regulations Sec. 102.46(h) provides that, af-ter reply briefs have been filed, no further briefs shall be filed except by special leave of the Board.  In the absence of a request for special leave to file additional briefs, we reject the Respondent™s January 25, 2000, sub-mission, and the Charging Party™s February 1, 2000, submission. 2 In her exceptions, the Charging Party contends essentially that the General Counsel failed to introduce evidence establishing that the Re-spondent™s buses were operationally unsafe for driving.  In support, the Charging Party submitted what she claims to be U.S. Department of Transportation documents regarding Respondent™s operation and the safety record of its vehicles.  However, these documents were not made part of the record during the hearing and, therefore, are not properly before us.  Even if we were to construe the Charging Party™s exceptions as a motion to reopen the record, we would deny the motion on the ground that the Charging Party has failed to show that the documents in question are newly discovered and previously unavailable and that they would require a different result.  See Novel Knit, Inc., 299 NLRB 58 fn. 2 (1990); Sec. 102.48(d)(1) of the Board™s Rules and Regulations. The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing those findings. 1 All dates are in 1997 unless otherwise indicated. Issues The complaint alleges that the Respondent violated Section 8(a)(1) of the Act when it discharged Silva because she en-gaged in concerted activities with other employees for mutual aid and protection by making safety complaints at various times including Respondent™s Board of Commissioners™ meetings held on September 30 and October 28. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and the Respondent, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent is a corporation engaged in the provision of management services for the Regional Transit Authority of New Orleans, with an office and place of business located in New Orleans, Louisiana, where it annually purchased and re-ceived goods valued in excess of $50,000 directly from points outside the State of Louisiana.  The Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent manages the bus transportation system for the city of New Orleans.  Silva commenced employment as a bus operator with the Respondent in October 1993 and was termi-nated on November 20.  She is represented for collective-bargaining purposes by the Amalgamated Transit Union Local Division 1560 (the Union). During the period between November 1996 and November 20, Silva filed approximately 128 written vehicle condition and em-ployee incident reports,2 complaining about safety related matters impacting on the operation of Respondent™s bus fleet.  Approxi-mately 77 of the reports involved bad brakes while 17 involved writeups on safety equipment.  As part of the Respondent™s nor-mal preventive maintenance procedure, each report is checked to verify if the vehicle requires maintenance or adjustment. On September 30 Silva and seven bus operators attended the regularly scheduled Board of Commissioners™ meeting.  A number of these employees, including Silva, publicly com-plained about the safety conditions of the buses and demanded that the fleet of buses should be inspected on a more regular basis.  At the suggestion of the chairman of the board, an im-promptu meeting was held between high level Respondent officials and the employees to further discuss the complaints raised during the Commissioners™ meeting.  Additionally, the superintendent of transportation gave Silva his business tele-phone number to contact him directly with any problems in-volving the bus fleet.  After the meeting, Respondent conducted  2 A vehicle condition report is provided to the operator on every bus run.  In case there is a maintenance problem of any kind, the operator is instructed to fill out the report.  An employee incident report is used to alert Respondent about specific problems concerning the bus. 331 NLRB No. 30  TRANSIT MANAGEMENT OF SOUTHEAST LOUISANA 249safety tests on every bus to address the issues raised by the 
employees.  No major problems were uncovered. 
On October 1 an article was publ
ished in the Times-Picayune 
newspaper that reported on the 
events of the September 30 
Commissioners™ meeting, and noted that Silva raised the con-

tention that brakes on many buses are faulty and that tight 
scheduling forces operators to drive too fast. 
On October 28 Silva again spoke at the next scheduled 
Commissioners™ meeting about sa
fety related issues.  Respon-
dent™s high level officials 
also attended this meeting. 
The Union filed a grievance over Silva™s termination.  The par-
ties met on November 24, December 3 and 16, and January 8, 
1998, to discuss the discharge.  During each of the above noted 
meetings, the Respondent provided 
an opportunity for Silva to be 
reinstated with certain conditions
 attached such as enrolling in 
and completing the employee assistance program and taking a 
physical examination (R. Exhs. 1Œ4).  Silva and the Union re-
jected the four individual offers of reinstatement. 
At all material times LeRoy Bailey served as general man-
ager of Respondent, Mac Brown is the superintendent of the 
Canal Station, and Roy Montague
 and Ron Duhe held the posi-
tions of supervisors. 
B.  Facts 
On November 20 Silva reported for work around 7:14 a.m. 
and began checking her assigned bus
 before departing the facil-
ity.  After checking the tires, Silva informed the tire repairman 
Johnnie Williams that the right rear inside tire was flat and 
asked him to check it.  Williams checked the right rear tire and 
found nothing wrong with it.  Silv
a became upset and told Wil-
liams, ﬁyou don™t have to do anything to the dam bus.ﬂ  Wil-
liams replied, ﬁthat Silva shoul
d take the bus to the tire shop 
and he would check it a little more.ﬂ  Silva refused to drive the 

bus to the tire shop and said, ﬁyou fucking people don™t know 
anything.ﬂ  Williams went to Silv
a™s supervisor and asked him to 
talk with her.  Williams then 
took the bus to the tire shop and 
when Silva appeared in the shop, he told her she was not permit-
ted to be in the work area.  Maintenance shop supervisor Duhe, 
who was informed of a commotion in the tire shop by another 
employee, proceeded to that ar
ea and overheard Williams tell 
Silva that she was not permitted in the tire shop work area.  Duhe 

also heard Silva state to Willia
ms, ﬁstop fucking me around.ﬂ  
Upon arriving at the tire shop, Duhe independently informed 

Silva that she was not permitted 
to remain in the work area.  
Duhe testified that Silva stated before leaving the tire shop that, 

ﬁshe can just about do any fucking thing [sic] she wanted to on 

RTA's property.ﬂ  After Silva le
ft the tire shop, Williams put the 
bus up on the lift and again inspected the right rear inside tire.  

He found no problems with the tire.  Likewise, Duhe also in-
spected the tires and found them to be inflated properly.  Shortly 
after the incident, Duhe reported the matter to Brown. 
Supervisor Montague called 
Brown on the radio to inform him of the problem.  It was decided that since Silva had not left 
the facility and was now approxim
ately 25 minutes late for her 
run, to provide her with another 
bus.  Silva departed the facility 
and completed her run.  Upon a
rriving at the facility, Brown 
instructed Williams and Montague to provide written state-
ments about the incident with Silva.  Brown further instructed 
Montague that immediately upon Silva™s return from her route, 
she was to attend a meeting in his office. 
Silva reported to Brown™s office around 9 a.m., and Brown asked her what happened?  Silva stated that, ﬁ the company was 
setting her up by assigning her a bus with a flat tire.ﬂ
3  Brown 
replied, ﬁthat was not true and the company does not set up 

anyone.ﬂ  Silva then said, ﬁthe mother-fucking company is 
doing nothing but setting up drivers.ﬂ  Brown told Silva not to 
use that type of language in his office. 
Brown then read the statements of tire repairman Williams 
and Montague and asked Silva if she cursed Williams (GC 
Exhs. 3 and 6).  Silva denied th
at she used profanity towards 
either individual.  Brown then
 read the respondent™s discipli-
nary guide, rule #3, that provide
s that cursing other employees 
is subject to termination.  Silva 
then said, ﬁFire me, so I can sue 
this dam company.ﬂ 
Brown informed Silva that she was being terminated for vio-
lation of this rule and was given a copy of the personnel entry 

report confirming the termination (GC Exh. 5). 
Analysis The General Counsel alleges in paragraphs 7 and 8 of the 
complaint that Silva was terminated on November 20 because 

she raised numerous safety compla
ints including those made at 
Respondent™s Board of Commissioners™ meetings held on Sep-
tember 30 and October 28. 
Respondent contends that Silva™s termination was unrelated 
to her numerous safety compla
ints.  Rather, the Respondent 
argues that Silva was terminated for her abusive language ut-
tered on November 20 directed at both supervisors and individ-
ual employees. 
The Board has held that Secti
on 7 protects ﬁconcerted activi-
ties for the purpose of collective bargaining or other mutual aid 
or protection.ﬂ  No union need be involved, any activity by a 
single employee may be protected 
if it seeks to initiate, induce 
or prepare for group action.  
Prill v. NLRB (Meyers Industries), 
835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S. 1205 
(1988).  This protection specific
ally includes discussions about 
safety related issues between
 two or more employees. 
Systems 
with Reliability, Inc., 
322 NLRB 757 (1996). 
There is no dispute that Silv
a engaged in concerted activities 
with other employees for mutual aid and protection by making 
numerous safety complaints at 
various times including attending 
and speaking at two of Respondent™s board of commissioners™ 
meetings.  Indeed, the parties stipulat
ed to this fact at the hearing.  
Additionally, Brown candidly admitted that he was aware that 

Silva filed numerous vehicle condition and employee incident 
reports raising safety related issu
es, and that he individually met 
with Silva on a number of occasi
ons to review her complaints. 
Based on my review of the testimony and the evaluation of 
all of the witnesses™ testimony,
 I am not convinced that Silva 
was terminated because of her numerous complaints about 

safety issues.  Rather, I conclude that Silva was terminated 
because she violated disciplinary guide, rule #3, that prohibits 
cursing of other employees and can be grounds for termination.  
I reach this conclusion for the following reasons. 
First, the record contains the written statements of employee 
Williams and Supervisor Montague that were memorialized on 
the day of the confrontation with 
Silva.  Both individuals state that Silva was upset and used profanity when discussing issues 
surrounding the tire incident.  Second, Duhe credibly testified 
that he has known Silva for a number of years and she was not 
                                                          
 3 The record discloses that Alton 
Irvin, the lot dispatcher, randomly 
assigns buses to all drivers including Silva based on time of departure 
and position of the bus on the lot. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   250 acting herself on that day.  
Silva also acknowledged that she 
was terribly upset that day, crying on her bus route and also in 
Brown™s office.  Third, Brown impressed me as a sincere and 
objective witness who was upset at
 Silva™s behavior with the 
tireman and Montague, but was pushed over the edge when 
Silva used profanity in his office and asked him to fire her so 
she could sue the ﬁdamnﬂ company.  Brown™s recitation of the 
events is consistent with the statements of the two other em-
ployees and his own statement 
made on the day the incident 

took place (GC Exh. 4).  Fourth, during the period between 
November 1996 and November 20 when Silva filed approxi-
mately 128 safety complaints, th
e Respondent looked into each 
allegation and took no disciplinary action against Silva.  This 
sound and prudent business appro
ach is consistent with the 
Respondent™s conciliatory efforts to offer Silva the opportunity 

to be reinstated on four occasion
s, all of which were rejected.  
Fifth, Silva testified that seve
n other employees spoke publicly 
at the September 30 commissioners
™ meeting, and none of these 
employees were disciplined fo
r making safety complaints.  
Moreover, Respondent™s general 
manager, Leroy Bailey, and 
director of maintenance, Fred Basha, immediately convened an 
impromptu meeting of 
the employees to address their safety 
complaints, and ,director of transportation Joe Dorsey, gave 
Silva his business telephone numb
er so she could contact him 
directly if she had any further complaints.  This shows a com-

mitment by Respondent to take 
safety seriously and address 
complaints initiated by employees.  Moreover, Basha credibly 
testified that immediately after the meeting with Silva and the 
other employees on September 30, 
he contacted his superinten-
dents for the locations where the vehicles are housed and each 

bus was checked before it went back on the street. 
The General Counsel introduced tw
o exhibits showing discipline 
visited on two other employees for violation of disciplinary guide, 
rule #3, that resulted in a lesser
 penalty then termination (GC Exhs. 
7 and 8).  In both instances, the confrontation and language took 
place between two employees and was not directed towards a su-
pervisor.  In regard to one of the employees involved in the inci-
dent, unlike Silva, an apolog
y was made acknowledging the con-
duct was inappropriate.  Lastly, Brown credibly testified that on 

two other occasions, he terminated
 employees under disciplinary 
guide, item #3, for cursing a supervisor. 
Under these circumstances, I reject the General Counsel™s at-
tempt to establish disparate treatment when considering the 
discipline visited upon other empl
oyees for violating discipli-
nary guide, item #3. 
For all of the above reasons, including my evaluation of 
Silva™s credibility and her reluctance to respond to questions in 
a sincere and forthright manner, 
I conclude that Silva was not 
terminated because she made complaints about safety related 
matters.  Accordingly, I find that
 the Respondent did not violate 
Section 8(a)(1) of the Act. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2. Respondent did not violate Section 8(a)(1) of the Act when it 
terminated employee Dian Si
lva on November 20, 1997. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The complaint is dismissed. 
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 